Case: 21-11114     Document: 00516227401         Page: 1     Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      March 7, 2022
                                  No. 21-11114
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Khue Nguyen,

                                                           Plaintiff—Appellant,

                                       versus

   Hai Phu Nguyen; Mai Tuyet Nguyen; Que Dang Nguyen;
   Anh Kim Nguyen; Hoa Thi Ta Le; Hien The Ta; Lai Xuan
   Ta; Ngo Thi Ngoan; Does 1 - 5,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-120


   Before Clement, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11114     Document: 00516227401        Page: 2   Date Filed: 03/07/2022




                                 No. 21-11114


         Appellant fails to present any non-frivolous arguments on appeal.
   Accordingly, the judgment of the district court is AFFIRMED. See 5th
   Cir. R. 47.6.




                                      2